                  Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 1 of 8
             

     

     

     

     

     
                                    UNITED STATES DISTRICT COURT
     
                                   NORTHERN DISTRICT OF CALIFORNIA
     

     

            JUAN QUINTANILLA VASQUEZ, et al.,          CASE NO. 4:17-cv-00755-CW
                            Plaintiffs,
                                                        [PROPOSED] PRELIMINARY
                 vs.                                  APPROVAL AND PROVISIONAL CLASS
                                                        CERTIFICATION ORDER; ORDER
           LIBRE BY NEXUS, INC.,                      GRANTING MOTION TO FILE FOURTH
                                                        AMENDED COMPLAINT
                            Defendant.
                                                        Re: Dkt. Nos. 134, 135
    

    

                  On July 21, 2020, the Court heard the motion by Plaintiffs
           Juan Quintanilla Vasquez, Gabriela Perdomo Ortiz, Victor Hugo
           Catalan Molina, and Kevin Calderon for preliminary approval of a
           class action settlement agreement and preliminary certification
           under Rule 23 of a settlement class and subclasses for settlement
           purposes only.      Defendant Libre by Nexus, Inc. (LBN) did not





           oppose the motion.      Having reviewed the motion, including the
           amended Settlement Agreement and Release (Agreement or
           Settlement), see Docket No. 143, and based on the findings below,
           and good cause appearing, the Court GRANTS the motion.
           //
    

    

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                   Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 2 of 8
             
             
                    The Court finds as follows:
                    A.   Unless otherwise specified, defined terms in this
            Preliminary Approval and Provisional Class Certification Order
            have the same definition as the terms in the Agreement.
                    B.   The Agreement resulted from extensive arm’s-length
            negotiations between the parties, with participation of an
            experienced mediator.
                    C.   For settlement purposes only, the Settlement Class and
            Subclasses are so numerous that joinder of all members of the
           Settlement Class and Subclasses (Settlement Class Members) is
           impracticable; Plaintiffs’ claims are typical of those of the
           Settlement Class Members; there are questions of law and fact
           common to the members of the Settlement Class and Subclasses,
           which predominate over any questions affecting only individual
           members of such classes; and class certification is superior to
           other available methods for the fair and efficient adjudication
           of the controversy.
                   D.   The Court finds that (a) the detailed Class Notice, Text
           Message Notice, Postcard Notice, and Publication Notice, as
           revised, see Docket No. 143, constitute the best notice
           practicable under the circumstances; (b) they constitute valid,





           due, and sufficient notice to all Settlement Class Members; and
           (c) they comply fully with the requirements of Federal Rule of
           Civil Procedure 23, the California and United States
           Constitutions, and other applicable law.
                   E.   The Agreement falls within the range of possible
           approval because it is fair, reasonable, and adequate.
           

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 3 of 8
             
             
                  The Court hereby orders that:
                  1.   Settlement Approval.    The Agreement, including the Class
            Notice, Text Message Notice, Postcard Notice, and Publication
            Notice, as revised, see Docket No. 143, is preliminarily
            approved.
                  2.   Provisional Certification.     The following Settlement
            Classes are provisionally certified for settlement purposes only:
                        a.    “Settlement Class” includes all current or former
                               LBN “program participants” and “sponsors” who paid,
                              or caused to be paid on their behalf, a fee to LBN.
                              Excluded from the Settlement Class are: (a)
                              individuals for whom LBN or any surety or bond
                              company has paid a treasury invoice or the bond or
                              for whom a demand for payment for breach of a bond
                              has been made by the U.S. Government which remains
                              outstanding or open; (b) any judge or magistrate
                              presiding over this action and members of their
                              families; (c) Defendant and its current or former
                              employees; and (d) all persons who properly execute
                              and file a timely request for exclusion.         The
                              Settlement Class is comprised of three Subclasses:





                              i.   “The Current Program Participant Subclass”
                                    includes all current LBN “program
                                    participants” and “sponsors” who paid, or
                                    caused to be paid on their behalf, a fee to
                                    LBN.
                             ii.   “The Former and Current Program Participant
                                    Payments Subclass” includes all former LBN

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 4 of 8
             
             
                                  “program participants” who paid, or caused to
                                  be paid on their behalf, a “Program Payment”
                                  to LBN and all current LBN “program
                                  participants” who, within six months of the
                                  “Final Settlement Approval Date” have been
                                  issued a Form I-391.
                          iii.   “The Sponsor Payments Subclass” includes all
                                  sponsors of members of the Former and Current
                                  Program Participants Payments Subclass who
                                 paid a fee to LBN, including any initial
                                 payment or set up fee.
                 3.   Appointment of Class Representatives and Class Counsel.
           Plaintiffs Juan Quintanilla Vasquez, Gabriela Perdomo Ortiz,
           Victor Hugo Catalan Molina, and Kevin Calderon are conditionally
           appointed as the Settlement Class Representatives to implement
           the Parties’ settlement of this action in accordance with the
           Agreement.    Tycko & Zavareei LLP, Migliaccio & Rathod LLP, and
           Centro Legal De La Raza are conditionally appointed as Class
           Counsel for settlement purposes.        Plaintiffs and Class Counsel
           must fairly and adequately protect the Settlement Class Members’
           interests.





                 4.   Appointment of Settlement Administrator.        JND Legal
           Administration is hereby appointed as the Settlement
           Administrator for the Settlement.
                 5.   Provision of Class Notice.     The Settlement Administrator
           shall notify Settlement Class Members of the Settlement in the
           manner specified in the Agreement.
    

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 5 of 8
             
             
                  6.   Objection to Settlement.     Class Members who have not
            submitted a timely written exclusion request pursuant to the
            Agreement and who want to object to the Agreement, the Fee
            Application, or the Incentive Award Application may submit a
            written objection to the Settlement Administrator via first class
            mail or online through the Settlement Website.          Written
            objections must: (i) be postmarked on or before the Response
            Deadline, which is October 25, 2020; (ii) include the objecting
            Settlement Class Member’s name, address, and telephone number;
           (iii) be personally signed and dated by the objecting Settlement
           Class Member; and (iv) state each objection and the specific
           legal and factual bases for each.        Although not required,
           objectors are encouraged to provide the Participant’s Alien
           Registration Number (“A-number”), if available, and a copy of any
           document that they believe supports their objection.            LBN shall
           have the right, but not the obligation, to verify whether any
           objector is a Settlement Class Member.        However, even if the
           objector does not provide information requested by LBN, the
           objector can proceed with his or her objection so long as he or
           she is a Settlement Class Member.
                 7.   Any Settlement Class Member who does not provide a





           timely written objection shall be deemed to have waived any
           objection and shall forever be foreclosed from making any
           objection to the fairness, reasonableness, or adequacy of the
           proposed Settlement, Fee Application, Fee and Expense Award,
           Incentive Award Application, or Incentive Award.           The Class
           Representatives, Class Counsel, or LBN may file responses to any
    

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 6 of 8
             
             
            timely written objection no later than seven (7) days prior to
            the Final Approval Hearing.
                  8.   Requesting Exclusion.    Settlement Class Members shall
            have the right to opt out of the Settlement Class and the
            Settlement.    In the event that a Settlement Class Member wishes
            to be excluded from the Settlement and not to be bound by the
            Settlement Agreement and the Release, that person must, prior to
            the Response Deadline, which is October 25, 2020, submit a notice
            of intention to opt out of the Settlement in writing via first
           class mail to the Settlement Administrator or online through the
           Settlement Website.     The request for exclusion must: be
           postmarked or submitted online before the Response Deadline,
           which is October 25, 2020; include the Settlement Class Member’s
           name, address, and telephone number; be signed and dated by the
           Settlement Class Member; and request that the Settlement Class
           Member be excluded from the Settlement.         Any Settlement Class
           Member who timely and properly requests exclusion in compliance
           with these requirements will not be entitled to any benefit under
           the Settlement and will not be bound by the Settlement Agreement,
           the Release, or the Final Approval Order and Judgment.
                 9.   Termination.   If the Agreement terminates for any





           reason, the following will occur: (a) Class certification for
           settlement purposes only will be automatically vacated; (b)
           Plaintiffs will cease to be Class Representatives for the
           Settlement Class and Class Counsel will cease to be Class Counsel
           for the Settlement Class; and (c) this Action will revert to its
           previous status in all respects as it existed immediately before
    

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 7 of 8
             
             
            the Parties executed the Agreement.        This Order will not waive or
            otherwise impact the Parties’ rights or arguments.
                  10. No Admissions.    Nothing in this Order is, or may be
            construed as, an admission or concession on any point of fact or
            law by or against any Party.
                  11. Stay of Dates and Deadlines.       All discovery and pretrial
            proceedings and deadlines are stayed and suspended until further
            notice from the Court, except for such actions as are necessary
            to implement the Agreement and this Order.
                 12. Injunction Against Asserting Released Claims Pending
           Settlement Approval.      Pending final determination of whether the
           Settlement should be approved, Class Representatives, all
           Settlement Class Members, and any person or entity allegedly
           acting on behalf of Settlement Class Members, either directly,
           representatively, or in any other capacity, are enjoined from
           commencing or prosecuting against the LBN Releasees any action or
           proceeding in any court or tribunal asserting any of the Released
           LBN Claims; provided, however, that this injunction shall not
           apply to individual claims of any Settlement Class Members who
           timely exclude themselves in a manner that complies with this
           Order.   This injunction is necessary to protect and effectuate





           the Settlement, this Order, and the Court’s flexibility and
           authority to effectuate the Settlement and to enter judgment when
           appropriate, and is ordered in aid of the Court’s jurisdiction
           and to protect its judgments pursuant to 28 U.S.C. § 1651(a).
                 13. Fees and Cost Application. Class Counsel shall file
           their Fee, Expense, and Incentive Payment Application, together
           with all supporting documentation, on or before September 1,

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
                 Case 4:17-cv-00755-CW Document 144 Filed 07/31/20 Page 8 of 8
             
             
            2020, which is sufficiently in advance of the expiration of the
            objection period so that Settlement Class Members will have
            sufficient information to decide whether to object and, if
            applicable, to make an informed objection.
                  14. Discretion of Counsel.      Counsel are hereby authorized to
            take all reasonable steps in connection with approval and
            administration of the Settlement not inconsistent with this Order
            or the Agreement.
                  15. Final Approval Hearing.      On December 9, 2020, at 2:30
           p.m., the Court will hold a Final Approval Hearing to determine
           whether the Agreement should be finally approved as fair,
           reasonable, and adequate.      The Court may order the Final Approval
           Hearing to be postponed, adjourned, or continued, or that it be
           held remotely.     If that occurs, the Parties will not be required
           to provide additional notice to Settlement Class Members, but
           they shall update the Settlement Website with the latest
           information as to the date, time, and location of the Final
           Approval Hearing, and they shall include any instructions as to
           how to access the hearing remotely, if applicable.
                 16.Plaintiffs’ unopposed motion to file the Fourth Amended
           Complaint, as revised, see Docket No. 143, is GRANTED.





                 IT IS SO ORDERED.
           Dated: July 31, 2020
                                                   __________________________
                                                     CLAUDIA WILKEN
                                                   United States District Judge
    

    

    

                                                  
         
         >352326('@35(/,0,1$5<$33529$/$1'3529,6,21$/&/$66&(57,),&$7,2125'(5
         
         &DVH1RFY&:
